United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1260
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Eric V. Miller,                          * District of Nebraska.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: November 15, 2007
                                 Filed: November 30, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Eric Miller challenges the reasonableness of the 188-month prison sentence
imposed by the district court1 after he pleaded guilty to possessing with intent to
distribute in excess of 5 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1).
For reversal, Miller argues the district court erred by giving determinate weight to the
advisory Guidelines without considering and appropriately weighing the other factors
in 18 U.S.C. § 3553(a), which favored a lower sentence.



      1
        The Honorable Joseph F. Battalion, Chief Judge, United States District Court
for the District of Nebraska.
       At sentencing, Miller moved for a downward departure under U.S.S.G. § 4A1.3,
arguing that his career offender status overstated his criminal history. The district
court denied Miller’s motion upon finding that such a departure was unjustified, and
this clearly discretionary decision is unreviewable on appeal. See United States v.
Frokjer, 415 F.3d 865, 875 (8th Cir. 2005).

       We further conclude that the district court did not abuse its discretion in
sentencing Miller at the bottom of the advisory Guidelines range, see United States
v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005) (standard of review), because Miller has
not rebutted the presumption of reasonableness accorded to within-Guidelines-range
sentences by showing that the district court failed to consider a relevant factor, gave
weight to an improper or irrelevant factor, or committed a clear error of judgment, see
Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing appellate
presumption of reasonableness for sentences within Guidelines range); United States
v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005) (defendant bears burden to rebut
presumption of reasonableness for within-Guidelines-range sentence); Haack, 403
F.3d at 1004 (standard for abuse of discretion).

       Finally, our review of the record convinces us that the district court adequately
considered and appropriately weighed the section 3553(a) factors without viewing the
Guidelines as determinative. See 18 U.S.C. § 3553(a); Rita, 127 S. Ct. at 2469
(district court’s sentencing analysis was legally sufficient when record showed that
court listened to each argument and considered evidence in support of sentence below
advisory Guidelines range, even though court did not elaborate on its reasons); United
States v. Dieken, 432 F.3d 906, 909 (8th Cir.) (in performing its analysis under
§ 3553(a), district court was not required to recite statute or “categorically rehearse”
each factor), cert. denied, 127 S. Ct. 163 (2006).

      Accordingly, we affirm.
                     ______________________________

                                          -2-